El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal. La regla 39 del Reglamento de este tribunal prescribe que los documentos que forman la transcripción de los autos en apelación deberán aparecer claramente escritos. Una parte de los autos de. este caso y del alegato del apelante no están claramente escritos sino que son copias malas, he-chas en papel carbón. Las reglas 42 y 43 prescriben que el alegato deberá contener una exposición de los errores. El apelante discute más o menos seis errores, uno por uno, sin hacer dicho señalamiento de error específico. El señalamien-to de error es algo así como la alegación de un apelante y debe hacerse constar por separado antes de disentir los erro-res en particular. Por tanto, de acuerdo con la regla 43 dis-cutiremos solamente las cuestiones más importantes para *416demostrar que no constituyen error, o que dichos errores no son fundamentales.
El primer error que lia sido alegado se refiere a la su-puesta omisión de la demanda en alegar que en este caso el acreedor agotó sus remedios mediante excusión en los bie-nes del deudor antes de establecer su acción. La alegación de la demanda era que el deudor carecía de bienes desde antes del vencimiento de dicbo pagaré. Creemos que esta alegación fue suficiente, particularmente por estar el. fiador en el deber de señalar bienes realizables del deudor principal si hubiere algunos. Fantauzzi v. Vázquez, 22 D. P. R. 721.
El apelante se opuso a la admisión de una certificación expedida por el Tesorero de Puerto Eico con la que se pre-tendía probar que la demandante era una corporación del Canadá debidamente constituida bajo las leyes de Puerto Eico. La objeción formulada y en la cual se insistió se fundaba en que el Secretario de Puerto Eico era la persona a quien correspondía certificar respecto a una corporación extranjera y no al Tesorero. Nos inclinamos a convenir con el apelado en que siendo el Tesorero quien tiene que expedir una licencia para que una corporación extranjera pueda rea-lizar neg’ocios en Puerto Eico es él la persona competente para certificar acerca de la realización de dichos negocios. De todos modos no se alegó como fundamento de objeción la falta de capacidad para demandar. El hecho de no tener una licencia no impediría que el banco pudiera demandar en cobro de un pagaré y la alegación de la demanda de un privilegio para hacer negocios en Puerto Eico era innecesaria.
En el tercer señalamiento de error que ha sido alegado el apelante trató de abarcar una multitud de cosas. La pri-mera fué que el pagaré no había sido identificado debida-mente. Esto más concretamente quería decir que los endo-sos no fueron probados suficientemente. Por falta de la debida argumentación no discutiremos el punto de si el te-nedor de un pagaré está relevado de la necesidad de tener-*417que probar las firmas ele los endosatarios intermediarios pues creemos que en este caso hubo prueba tendente a acreditar las firmas aunque no muy fuerte. Un contador auxiliar de-claró respecto a la legitimidad de las firmas y manifestó que el conocimiento que tenía procedía de haber visto otras firmas de los mismos endosatarios en el curso ordinario de los negocios. Además, técnicamente no se formuló objeción por no haberse demostrado primeramente que el testigo era competente para declarar. Se le permitió declarar acerca de las firmas sin hacerse objeción específica por tal funda-mento pero la objeción y excepción sólo se hicieron a la ad-misión del pagaré después que había declarado el testigo.. Conviene observar que el apelante manifestó que no estaba, listo para oponerse al pagaré por no haber repreguntado' suficientemente al testigo, cuando en realidad debió haberse opuesto a la declaración del testigo en cuanto a la firma. Está en un error el apelante al decir que no hubo prueba de la firma de uno de los endosatarios, el “ Irving National Bank. ’ ’ En las páginas 3, 8 y 9 de la exposición del caso de-clara el testigo sobre su conocimiento de la firma del “assistant” del “Irving National Bank.”
Bajo el mismo error se alude al hecho de no haber pro-bado claramente el apelado qué cantidad del pagaré había sido satisfecha. Según lo entendemos el apelado trataba solamente de recobrar una parte del pagaré puesto que ya había sido pagada otra parte por uno de los fiadores. Pa-recería cosa de sentido común que si un demandante litiga por una cantidad menor del valor representado en un pa-garé no puede hacerse objeción por haberse satisfecho parte de la deuda y no es necesaria la prueba de haberse satis-fecho dicha parte. Además, un hecho que pareció no haber sido tomado en cuenta por nadie fué que la presentación del pagaré en manos de cualquier tenedor hace que el peso' de la prueba recaiga en el demandado para demostrar que ha sido satisfecho un pagaré..
Hubo prueba suficiente de que el deudor carecía de bie-*418nes para que el demandante pudiera estar en condiciones de poder demandar al fiador y los demás errores alegados no merecen particular atención.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-mados del Toro, Aldrey y Hutchison.